Citation Nr: 1627415	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  14-13 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for eczema, with xerosis.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to June 1974.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


REMAND

The Veteran contends that he has a psychiatric disorder as a result of having witnessed an assault during service wherein a soldier was purposefully burned with boiling water by other soldiers.  He stated that he spoke to a sergeant and was placed into protective custody and reassigned.  He stated that he was concerned about retribution at that time and that he resigned from service thereafter.  

Presently, the evidence does not demonstrate that the Veteran was treated for any psychiatric disorder or psychiatric complaints during service, nor does the Veteran's claims file include any record of the incident described by the Veteran.  The evidence of record does not include the Veteran's personnel records, as such records may be available and may demonstrate that the Veteran confirm the Veteran's stressor, these records must be sought on remand.  Additionally, the RO should request additional information, to include the names of the victim and perpetrators of the assault as well as the date of the incident from the Veteran regarding the assault he witnessed and make any and all inquiries necessary to determine whether any records of the assault are available and obtain such records.

The Veteran was last afforded a VA examination in order to determine the severity of his service-connected disorder eczema in September 2012.  During that examination, the examiner found that less than five percent of the Veteran's exposed body had eczema.  In a December 2015 letter from the Veteran's VA primary care physician, it was noted that the Veteran's eczema and xerosis covered most of his body at some time and was more than 80 percent of the total body surface area.  The Veteran should be afforded a new VA examination to determine the current severity this disability.  38 C.F.R. § 3.159(c)(4)(i); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Finally, the claims file includes the Veteran's VA treatment records to January 2014 from the Richmond, Virginia VA Medical Center.  During his December 2015 hearing before the Board, the Veteran suggested that additional treatment records were available.  Such records must be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent lay or medical evidence in support of his claims.  

The Veteran must be asked to provide additional information pertaining to the assault he claims to have witnessed during service, to include the names of the victim and perpetrators of the assault, as well as the place and date of the incident regarding the assault he witnessed.  

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must contact the National Personnel Records Center and all other appropriate sources, to obtain the Veteran's complete service personnel file.  

The RO must obtain all outstanding VA treatment records from January 2014 to the present. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his attorney must then be given an opportunity to respond.  

3.  Thereafter, the Veteran must be provided a VA examination to determine the current nature and severity of his service-connected eczema, with xerosis.  The electronic claims file must be made available to and reviewed by the examiner.  All appropriate testing and studies deemed necessary by the examiner must be conducted, and their results included in the examination report.  The examiner must comment upon percent of the body and the percent of the exposed areas affected, whether there is or previously was, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required.
 
4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

